Case 1:19-cv-03153-RLY-TAB Document 106 Filed 11/17/20 Page 1 of 1 PageID #: 854




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 LYNN STARKEY,                                  )
                                                )
        Plaintiff,                              )   CAUSE NO.: 1:19-cv-03153-RLY-TAB
                                                )
                                                    Motion denied based on the pending Rule
        v.                                      )
                                                    72(a) appeal of the magistrate judge's
                                                )   ruling [Filing No. 42].
 ROMAN CATHOLIC ARCHDIOCESE                     )
 OF INDIANAPOLIS, INC. AND                      )
 RONCALLI HIGH SCHOOL, INC.,                    )   Tim A. Baker
                                                )   U.S. Magistrate Judge
        Defendants.                             )   11/17/20


         PLAINTIFF’S MOTION TO LIFT COURT’S ORDER GRANTING STAY

        Plaintiff Lynn Starkey, by her attorneys, hereby submits her Motion to Lift the Court’s

 Order Granting Stay, dated January 16, 2020 (Dkt. 52), and states as follows:

         1.     Plaintiff, Lynn Starkey, is a former guidance counselor who worked at Roncalli

 for 39 years. In May of 2019, Defendants informed Starkey that her contract was not being

 renewed due to her same-sex civil union, which she entered into in 2015. Starkey filed a

 Complaint against the Archdiocese and Roncalli on July 29, 2019, alleging violations of Title

 VII, Title IX, and state law business torts. (Dkt. 1).

         2.     Defendants filed their Answer on September 27, 2019. (Dkt. 20).

         3.     On November 7, 2019, Defendants filed a Motion to Bifurcate Discovery, seeking

 to limit initial discovery to the applicability of the ministerial exception, and to prevent further

 discovery until after a Court ruling on the ministerial exception. (Dkt. 25). Starkey opposed the

 motion and argued that the parties should proceed with unlimited discovery. (Dkt. 34). The Court

 denied Defendants’ Motion to Bifurcate on December 20, 2019. (Dkt. 40). The Court said, “To

 permit bifurcation in such a scenario would result in unnecessary delay and multiple dispositive


                                                    1
